Exhibit 10.12A

Dear Rob,

As approved by the Compensation Committee of the Board of Directors of BigBand
Networks, Inc. (the “Company”) on December 9, 2007, I provide you with the
following amendment to your offer letter dated January 4, 2004 (the “Offer
Letter”), as amended.

Salary:

Effective December 15, 2007, you will be paid a base salary of $18,750 per month
($225,000 on an annualized basis), in accordance with the customary practices of
the Company as established and modified from time to time.

Bonus:

You shall have the opportunity to earn a performance bonus up to 50% of your
annual base salary ($112,500).

Severance:

If you experience a Termination Event other than “for cause” (as such terms are
defined in your stock option agreement and Offer Letter, respectively), or the
principal place of your employment is relocated to a location more than fifty
(50) miles from Redwood City, California without your express written consent,
you will be eligible to receive a severance benefit in an amount equal to six
(6) months of your annual base salary and six (6) months of health benefits
under COBRA. Additionally, if you experience a Termination Event other than “for
cause,” or the principal place of your employment is relocated to a location
more than fifty (50) miles from Redwood City, California without your express
written consent, within six (6) months following a Change of Control (as such
term is defined in your stock option agreement) you will be eligible to receive
a severance benefit in an amount equal to twelve (12) months of your annual base
salary and twelve (12) months of health benefits under COBRA.

In all other respects, the terms of your employment shall remain as outlined in
the Offer Letter.

 

Sincerely,

/s/ Amir Bassan-Eskenazi

Amir Bassan-Eskenazi President & Chief Executive Officer